Case 1:20-cv-20655-CMA Document 22 Entered on FLSD Docket 04/09/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-20655-CIV-ALTONAGA/Goodman

  ALICE JOHNSON,

          Plaintiff,
  v.

  NCL (BAHAMAS) LTD.,

        Defendant.
  _______________________/

                                              ORDER

          THIS CAUSE came before the Court at an April 9, 2020 Motion Hearing [ECF No. 21]

  on Defendant, NCL (Bahamas) Ltd.’s Motion to Dismiss [ECF No. 12]. For the reasons stated in

  open court, it is

          ORDERED AND ADJUDGED that the Motion [ECF No. 12] is DENIED. Defendant

  has until and including April 17, 2020 to file an answer to Plaintiff’s Complaint [ECF No. 1].

          DONE AND ORDERED in Miami, Florida, this 9th day of April, 2020.



                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:     counsel of record
